IN THE COURT OF CRIMINAL APPEALS
                                    OF TEXAS

                                      NO. WR-93,587-01


IN RE TEXAS DEPARTMENT OF CRIMINAL JUSTICE PAROLE DIVISION, Relator


                ON APPLICATION FOR A WRIT OF MANDAMUS
              IN CAUSE NO. B18532 IN THE 198 TH DISTRICT COURT
                            FROM KERR COUNTY


       Per curiam.

                                           OPINION


       Relator filed a motion for leave to file and petition for writ of mandamus, pursuant to the

original jurisdiction of this Court. The petition requests that we issue a writ of mandamus in the

underlying case, ordering the district court to vacate its habeas order which directed Relator to

withdraw its parole revocation warrant and dismiss the parole revocation proceedings against real

party in interest, Marsha Renee Howell.

       On March 30, 2022, this Court held this application in abeyance and invited the Honorable

Honorable Rex Emerson to respond. Judge Emerson did not file a response.
       We conditionally grant mandamus relief and direct the Respondent to vacate his order which

directed Relator to withdraw its parole revocation warrant and dismiss the parole revocation

proceedings against real party in interest. The writ of mandamus will issue only in the event the

Respondent fails to comply within thirty days of the date of this opinion.


Filed: May 18, 2022
Do not publish